Citation Nr: 0529754	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  00-24 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983, and had subsequent service in the reserves.

This matter came to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2004, the Board 
reopened the veteran's claim of service connection, and 
remanded the matter for further development, to include 
affording the veteran a VA examination with regard to his 
claimed cervical spine disability.  In May 2004, the veteran 
underwent a VA examination, and the matter was returned to 
the Board.  The Board, however, remanded this matter again in 
March 2005 for an addendum opinion.  The evidence of record 
contains an addendum opinion prepared in May 2005, by the May 
2004 VA examiner.  Thus, a review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The cervical strain noted during active service was acute 
in nature and resolved without leaving chronic residual 
disability. 

2.  Degenerative disc disease of the cervical spine was not 
manifested during service or many years thereafter, nor is 
degenerative disc disease of the cervical spine otherwise 
causally related to service.  


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by active military, naval, or air 
service.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claim 
was received prior to enactment of the VCAA.  The veteran's 
appeal stems from a May 2000 rating decision which declined 
to reopen the veteran's claim of entitlement to service 
connection for a cervical spine disability.  In June 2003, a 
VCAA letter was issued with regard to the submission of new 
and material evidence.  As noted, in March 2004 the Board 
reopened the veteran's claim, and remanded the matter for 
further development.  In April 2004, a VCAA letter was 
issued.  A May 2005 supplemental statement of the case 
contained the applicable VCAA provisions, and the elements 
necessary to substantiate a service connection claim.  The 
VCAA letters and May 2005 supplemental statement of the case 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notices requirement was harmless.  The veteran 
received letters in June 2003 and April 2004 containing the 
applicable VCAA provisions, and a May 2005 supplemental 
statement of the case contained the elements necessary to 
substantiate a service connection claim.  Although the 
notices provided were not given prior to the initial AOJ 
adjudication of the claim, the notices were provided prior to 
a decision on the merits from the Board.  Additionally, as 
noted, this matter was remanded in April 2004 and March 2005 
to ensure compliance with all VCAA provisions.  The contents 
of these notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA and 
private treatment records.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The veteran was afforded a VA examination in May 2004, and 
the examiner offered an addendum opinion in May 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  Factual Background

Service medical records reflect that the veteran sought 
treatment in January 1981 complaining of one week of pain in 
the neck and back.  On physical examination, the neck was 
described as being diffuse and tender, with much complaining 
from the veteran.  The assessment was a back strain.  Another 
entry reflects that he had a history of numerous landings on 
his back and neck, and that he developed pain that went down 
to both arms to the level of the forearm in a circumferential 
pattern, not a radicular dermatome pattern.  He reported 
headaches occasionally.  He had pain with coughing.  The 
range of motion was all less than 20 degrees or at 20 
degrees.  The range of motion was not specifically 
identified.  The upper extremity manifested no spasm.  He was 
tender down through T10.  He manifested dramatic responses to 
test maneuvers and the diagnosis was musculoligamentous 
strain.  Treatment was heat and pain medications.  A few days 
later he complained of neck and left arm pain.  He had full 
range of motion.  Physical examination findings were within 
normal limits.  He had pain with forward flexion.  In March 
1981, he complained of neck pain.  The examination revealed a 
supple neck with good range of motion without pain.  The 
assessment was musculoskeletal pain and he was given Parafon 
Forte and told to return to duty.  Documentation reflects 
that the veteran declined to undergo a separation examination 
in July 1983.

A February 1986 service medical examination, reflects that 
the veteran's upper extremities and spine were clinically 
evaluated as normal.  The examination report does not reflect 
any complaints with regard to the neck.

A June 1990 service medical examination, reflects that the 
veteran's upper extremities and spine were clinically 
evaluated as normal.  In July 1990, a service medical record 
reflects complaints of left shoulder and leg pain subsequent 
to moving furniture.  The clinical record specifically notes 
no history of neck injury.  

In September 1992, private medical records reflect that the 
veteran injured his lower back.  In December 1992, he 
underwent a laminotomy, foraminotomy and disc excision L5-S1 
left.  The medical records for this time period do not 
reflect any cervical spine disability.

In August 1996, the veteran underwent a VA examination.  He 
reported that he initially injured his back and neck in 1981 
during basic training.  He was taken to a pit full of wood 
shavings, was told to run, and when a whistle was blown he 
was told to flip over.  He did this several times and landed 
on his neck and back with one episode of flipping.  He 
reported a diagnosis of muscle strain or pull.  He reported 
that flare-ups were exacerbated with road marching while in 
Germany on a tour of duty.  Upon physical examination, the 
examiner initially opined that there was insufficient 
clinical evidence at present to warrant a diagnosis of any 
acute or chronic disorder or residuals thereof of his neck.  
However, upon an x-ray examination the examiner changed the 
diagnosis to degenerative arthritis.

In May 2004, the veteran underwent a VA examination.  The 
examiner reviewed the claims folder and summarized the 
service medical records in detail.  The veteran again 
reported that he sustained injury to his back and neck during 
the "flipping" incident during basic training.  He reported 
that while carrying ruck sacks and M-60s in Germany, the pain 
in his neck worsened.  He reported that in 1986, he strained 
his neck again when he pulled a plate under a carrier and 
strained to lift it up while lying on his back.  He reported 
that in June 1990 he experienced back pain while moving a 
refrigerator.  He recalled that he was seen for left shoulder 
discomfort and had no history of a neck injury.  He claimed 
severe pain which began during basic training.  He denied any 
surgery of the neck.  Upon physical examination, the 
diagnosis was degenerative disc disease of the cervical spine 
from C4 to C6.

The examiner then opined the following with regard to 
etiology:

The review of the actual information in 
the medical record is relatively benign.  
He appeared to have neck strain at one 
time.  I was unable to find an entry for 
1980 but there was an entry in January 
1981 when he was at Ft. Benning.  Since 
he was in the service in 1980 and in 
basic training, presumably the injury 
initially occurred in 1980 but I could 
not find an entry although he said he was 
seen in the clinic.  The other entries 
all diagnosed strain.  No x-rays were 
ever taken.  No weakness was ever 
described and no limitation in range of 
motion was noted except on one occasion 
[in January 1981], when he complained of 
a decrease in range of motion which was 
recorded as 20 degrees or less in all 
dimensions, without specificity.  DTRs 
were not mentioned.  When he was seen in 
1990, he said he was seen for neck pain 
but the actual recorded history said 
there was no history of neck pain; he was 
seen for pain in the left shoulder after 
moving furniture.  Therefore, the 
information we have is very sketchy and 
quite limited to ascertaining a 
significant injury occurring relative to 
the neck.  The history does not confirm 
the information in the [medical evidence 
of record].  It is clear there was an 
injury to the lower back.  There is a 
lack of adequate longitudinal evidence 
that demonstrates a severe injury to the 
neck in his three years of active duty.  
When he was in the reserve, he said that 
he had problems with the neck but the 
physical exam [in February 1996], 
specifically said the exam was normal and 
there were no neck complaints.  Then in 
June 1990, he had 'no history of neck 
injury.'  So we have a very undocumented 
history on which to make a decision.  
Therefore, I cannot absolutely say that 
the recent cervical spine x-rays which 
demonstrated degenerative disease had its 
etiology in 1980, some 24 years ago.  The 
information is inconclusive and an 
absolute conclusion cannot be drawn based 
on the available longitudinal evidence.  

In a May 2005 addendum opinion, the May 2004 VA examiner 
stated that he again reviewed the claims folder and read his 
previous report, and stated that his conclusions did not 
differ from his previous report.  The examiner opined that in 
consideration of the medical evidence of record, an opinion 
finding a correlation between the cervical spine strains in 
service, and the subsequent development of degenerative 
disease of the spine would be purely speculative.  The 
examiner opined further that although he had trauma to the 
neck remotely, he was subsequently determined to be 
asymptomatic and without clinical findings.  The examiner 
concluded that degenerative disc disease of the cervical 
spine is not at least as likely as not due to the neck 
strains suffered in the service.

II.  Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" means 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

III.  Analysis

As set forth above, the veteran has claimed service 
connection for cervical spine disability.  A current 
diagnosis of degenerative disc disease of the cervical spine 
has been rendered, however, there is no medical evidence to 
support that such disability is due to service or any 
incident therein.

Although service medical records dated in January and March 
1981, do reflect complaints related to the neck and a 
diagnosis of cervical strain, there is no medical evidence to 
support a causal relationship with regard to his current 
complaints and any incidents incurred during active service.  
At the May 2004 examination, the veteran reported sustaining 
a neck injury during reserve service in 1986, however, 
service medical records do not reflect any such injury.  The 
veteran underwent two service examinations in February 1986 
and June 1990 during his period of reserve service, and his 
upper extremities and spine were clinically evaluated as 
normal, and the examination reports do not reflect any 
complaints with regard to the neck.  Moreover, as noted, 
service medical records dated in July 1990 reflect the 
veteran's specific denial of any previous neck trauma.  Based 
on a thorough review of the veteran's service medical 
records, and post-service medical records, and a physical 
examination, the VA examiner concluded that there was no 
correlation between his cervical strains during active 
service, and the subsequent development of degenerative disc 
disease.  The examiner noted that although he had trauma to 
the neck remotely during service, subsequently he was 
determined to be asymptomatic and without clinical findings.  

The record also contains a lack of continuity of 
symptomatology following discharge from service.  The 
earliest relevant medical record available is dated in 
September 1996 reflecting a diagnosis of degenerative 
arthritis.  Thus, this constitutes a 24 year gap between the 
cervical strain noted in service, and the x-ray findings.  
The VA examiner specifically opined that he was unable to say 
that the finding of degenerative disease on x-ray examination 
had its etiology in 1980, 24 years after separation from 
service.  

It appears from the medical opinion of record that although 
the veteran currently has degenerative disc disease of the 
cervical spine, such disability is not as a result of 
cervical strain in service.  The Board's reading of the 
medical opinion is that the cervical strain noted during 
service essentially resolved without leaving chronic residual 
disability.  A veteran's belief that he is entitled to some 
sort of benefit simply because he had a disease or injury 
while on active service is mistaken, as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Matters of 
medical causation are within the realm of medically trained 
individuals, and the VA medical opinion is therefore entitled 
to considerable weight.  

In short, the preponderance of the evidence is against 
entitlement to service connection for cervical spine 
disability.  It follows that there is not such an approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. § 
5107(b).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


